Citation Nr: 0523336	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-06 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas.

In February 2005, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 


FINDINGS OF FACT

1. In a September 1987 decision, the Board denied service 
connection for a psychiatric disorder, diagnosed as dysthymic 
disorder. 

2. Since the September 1987 Board decision, the additional 
evidence presented to include the diagnosis of panic disorder 
with agrophobia does not raise a reasonable possibility of 
substantiating the claim of service connection for a 
psychiatric disorder. 


CONCLUSION OF LAW

1. The September 1987 Board decision, denying service 
connection for a psychiatric condition, is final.  38 
U.S.C.A. § 7104 (West 2002). 

2. New and material evidence has not been presented to reopen 
the claim of service connection for a psychiatric disorder, 
including panic disorder with agoraphobia, and the claim is 
not reopened.  38 U.S.C.A.§§ 5108, 7104 (West 2002); 38 
C.F.R. 
§ 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
by letter, dated in June 2002.  The notice included the type 
of evidence needed to substantiate the application to reopen 
the claim for service connection, namely, new and material 
evidence.  The veteran was informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with his authorization VA would obtain 
private medical records on his behalf or he could submit the 
records.  He was given 30 days to respond.  

In the statement of the case, dated in January 2003, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim.  

As the § 3.159 notice came after the initial adjudication of 
the claim in August 2002, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did, and to address the claim 
at his hearing.  Mayfield v. Nicholson, 19 Vet. App. _ 
(2005). 

As for content of the VCAA notice, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

For these reasons, the veteran has not been prejudiced by the 
timing of the § 3.159 notice and no further development is 
needed to ensure VCAA compliance.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no 


indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 

Procedural and Factual Background 

In the September 1987 decision, the Board denied service 
connection for a psychiatric disorder, diagnosed as dysthymic 
disorder, on grounds that a psychiatric disorder was not 
shown to have been present during service.  By operation of 
the law, the Board's decision was final.

The evidence of record at the time of the Board's decision 
included the service medical records, and both VA and private 
medical records, which is summarized below.

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
history, or finding of a psychiatric disorder.

After service, private medical records document job-related 
stress in August 1984. 

On VA examination in August 1986, the veteran denied 
psychiatric treatment during service.  He did state that 
immediately after service in 1972 he entered treatment with a 
private physician.  History included prescribed 
antidepressant medications beginning in 1984.  The diagnosis 
was dysthymic disorder. 

In a September 1986 statement, a private physician stated 
that he saw the veteran once in 1979 for symptoms of 
depression. 

In April 1987, the veteran testified that symptoms of 
nervousness and depression started while he was in Vietnam, 
but he did not seek treatment, and the doctor who treated him 
in 1972 had thrown his records away.  



Application to Reopen

In April 2002, the veteran applied to reopen the claim of 
service connection for a psychiatric disorder. 

A summary of the additional evidence follows.

The veteran received the Bronze Star Medal for Meritorious 
Achievement and the Army Commendation Medal during his tour 
in Vietnam.

VA records from January 1996 to March 1996 disclose that the 
veteran was seen for depression.  History included a 
diagnosis of depression in 1980. 

Private medical records from 1981 to 2001 disclose treatment 
with antidepressant medication.

On VA examination in July 2002, the diagnoses included a 
history of panic disorder with agoraphobia. 

VA records disclose that in October 2003 the veteran was 
hospitalized primarily for alcohol dependence.  Other 
diagnoses included depression.  Following the 
hospitalization, he entered a VA domiciliary program in 
January 2004, and the initial assessment was major depressive 
disorder. 

At the February 2005 hearing, the veteran testified in 
relevant part that he went to a doctor six months after 
discharge for treatment for a panic disorder.  He stated that 
he had tried to get the records from this doctor, but the 
doctor did not have the records and did not remember the 
veteran.  He also reported going to the VA for treatment in 
the late 1970s, and other private doctors.  He reported that 
his panic attacks began while he was in Vietnam, but he did 
not seek treatment at that time.  



Analysis

The Board decision in September 1987 is final based on the 
evidence then of record.  38 U.S.C.A. § 7104.  However, if 
new and material evidence is presented, then the claim will 
be reopened. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2004).

In this case, new and material evidence would be evidence 
that relates to the unestablished fact necessary to 
substantiate the claim, that is, evidence of the onset of a 
psychiatric disorder during service, the absence of which was 
the basis for the denial of the claim by the Board in 1987. 

While the additional evidence is new, that is, it has not 
been previously submitted, it is not material because the 
evidence both VA and private document post-service history 
and diagnoses of psychiatric illness, variously diagnosed to 
include a history of panic disorder with agoraphobia, 
beginning in 1980, which is eight years after service, and 
the medical evidence does not relate the post-service 
diagnoses to service. 

As for the veteran's testimony that he had panic attacks 
while in Vietnam and that he went to a doctor after service 
for treatment and that the records are unavailable, the 
testimony is cumulative of his testimony in 1987, which was 
previously considered by the Board.  

For these reasons, the additional evidence is not new and 
material.



ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
psychiatric disorder is denied.



____________________________________________
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


